DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,159,591. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of patent ‘591 recite the limitations of an orthosis for stretching tissue about a joint a patient connecting a first body portion and a second body portion, the .
With respect to claims 30-44 of instant application, all of limitations are found in claims 2-13 of patent ‘591.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,248,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of patent ‘041 recite the limitations of an orthosis for stretching tissue about a joint disposed between first and second body portions of a patient, comprising: a first arm member; a first cuff secured to the first arm member and adapted for securement to the first body portion; a second arm member; a second cuff secured to the second arm member and adapted for securement to the second body portion, wherein the first cuff has an angular position relative to the second cuff; and an arm .
With respect to claims 30-44 of instant application, all of limitations are found in claims 2-15 and 17-21 of patent ‘041.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,591,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of patent ‘443 recite the limitations of an orthosis configured to stretch tissue around a joint, the orthosis comprising a first arm member configured to couple to a first body portion; a second arm member coupled to the first arm member and including an arcuate portion, wherein the first arm member is configured to move along the arcuate portion of the second arm member and a drive assembly coupled to the first arm member, the drive assembly configured to move along the arcuate portion obviously meets the broad claim limitations of claim 29 of instant application.
With respect to claims 30-44 of instant application, all of limitations are found in claims 2-11 of patent ‘443.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 26-33 of U.S. Patent No. 7,955,286. Although claims 1 and 26 of patent ‘286 recite the limitations of an orthosis for stretching tissue about a joint of a patient connecting a first body portion and a second body portion, the orthosis comprising: a first arm member for coupling to the first body portion including at least a curved portion and a second arm member for coupling to the second body portion, the second arm member operatively coupled to the first arm member and movable with respect to a length of the curved portion; wherein at least one of the first and second body portions is rotated about an axis of rotation of the joint and each of the first arm member and the second arm member is offset with respect to the axis of rotation of the joint; an extension member movably coupled to the first arm member, wherein the extension member is configured to at least one of increase or decrease a range of motion of the orthosis obviously meets the broad claim limitations of claim 29 of instant application.
With respect to claims 30-44 of instant application, all of limitations are found in claims 2-14 and 27-33 of patent ‘286.
Claims 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,112,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 26-28 of patent ‘179 recite the limitations of an orthosis for stretching tissue about a joint of a patient between first and second relatively pivotable body portions, comprising: a first arm member affixable to the first body portion and including a first extension member extending therefrom; a second arm member affixable to the second body portion and including a second extension member having an arcuate .
With respect to claims 30-44 of instant application, all of limitations are found in claims 2-25 of patent ‘179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TARLA R PATEL/Primary Examiner, Art Unit 3786